        IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTER DISTRICT OF MISSOURI
                      CENTRAL DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,

 v.                                  Case No.

SOTA ARMS INC. SA15 PISTOL
CAL: MULTI SN:007640;

SAVAGE 11 RIFLE CAL:243
SN:6096351;

NORINCO (NORTH CHINA
INDUSTRIES) SKS RIFLE CAL:762
SN:11362867;

LITHGOW 1941 RIFLE CAL:
UNKNOWN SN:57858;

SAVAGE 11 RIFLE CAL:308
SN:G205941;

SAVAGE 111 RIFLE CAL:30-06
SN:G445863;

WEATHERBY VANGUARD RIFLE
CAL:30-06 SN:VS401726;

STOEGER M3K SHOTGUN CAL:12
SN:1363372;

POF USA (PATRIOT ORDNANCE
FACTORY) P-415 RIFLE CAL:
MULTI SN:BB-1605165;

AERO PRECISION X15 RIFLE CAL:
MULTI SN:AR29697;




      Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 1 of 25
ADVANCED ARMAMENT CORP OF
GEORGIA MPW RIFLE CAL:300
SN:BLK03006;

ROMARM/CUGIR GP WASR 10/63
RIFLE CAL:762 SN:1970BU4307;

WILSON COMBAT UNKNOWN
RIFLE CAL: UNKNOWN
SN:WCC11876;

UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:
UNKNOWN SN:37435;

ESSENTIAL ARMS INC J15-F
RIFLE CAL:223 SN:E.A.59581;

SPIKE'S TACTICAL LLC ST15
RIFLE CAL: MULTI SN:KA101872;

LWRC (LEITNER WISE RIFLE CO.
INC.) M6 RIFLE CAL:556 SN:03-
01157;

CMMG INC. MK47 RIFLE CAL:
UNKNOWN SN:KWT00245;

SPIKE'S TACTICAL LLC SL15
RIFLE CAL: MULTI SN:SAR35875;

YANKEE HILL MACHINE CO. INC.
YHM-15 RIFLE CAL: MULTI
SN:YH012256;

COLT 1911 PISTOL CAL: 45
SN:95719;

ROMARM/CUGIR PSL-54C RIFLE
CAL:762 SN:F-2995-77;



                                   2




      Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 2 of 25
UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:30
SN:2208550;

HARRINGTON AND RICHARDSON
176 SHOTGUN CAL:10
SN:AS253297;

HS PRODUCT (IM METAL) XDM
PISTOL CAL:9 SN:MG0709149;

BENELLI S. PA. M2 SHOTGUN
CAL:12 SN:M767767R;

UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:30
SN:1359571;

SPRINGFIELD ARMORY,
GENESEO, IL M1A RIFLE CAL:762
SN:308519;

JOE BOB OUTFITTERS, LLC ML-45
PISTOL CAL: UNKNOWN SN:KS45-
00713;

UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:30-06
SN:1180301;

HS PRODUCT (IM METAL)
HELLCAT PISTOL CAL:9
SN:AT234926;

SPIKE'S TACTICAL LLC
CRUSADER PISTOL CAL:
UNKNOWN SN:DV-013897;

MOSIN-NAGANT UNKNOWN
RIFLE CAL:762 SN:494;



                                  3




     Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 3 of 25
OVIEDO UNKNOWN RIFLE CAL:
UNKNOWN SN:01-40569;

WESSON ARMS, DAN CCO
BOBTAIL PISTOL CAL:45
SN:1501853;

SMITH & WESSON 1000 SHOTGUN
CAL:12 SN:FB52468;

REMINGTON ARMS COMPANY,
INC. UNKNOWN RIFLE CAL:30-06
SN:3290208;

KIMBER PRO CRIMSON CARRY II
PISTOL SN:KR186937;

REMINGTON ARMS COMPANY,
INC. UNKNOWN RIFLE CAL:30-06
SN:3501459;

SAVAGE 416 RIFLE CAL:22
SN:204048;

HS PRODUCT (IM METAL)
HELLCAT PISTOL CAL:9
SN:AT263662;

F.N. (FN HERSTAL) UNKNOWN
SHOTGUN CAL:12 SN:12AZX10383;

MOSSBERG 44 RIFLE CAL:22
SN:143424;

SIG SAUER (SIG-ARMS) P938
PISTOL CAL:9 SN:52B191648;

ROMANIA M56 RIFLE CAL:762
SN:RA5052-1960;




                                  4




     Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 4 of 25
UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:
UNKNOWN SN:4-003318;

RUGER LCP PISTOL CAL:380
SN:371536469;

UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:
UNKNOWN SN:1955-08119;

MOSIN-NAGANT UNKNOWN
RIFLE CAL: UNKNOWN SN:523721;

UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:30-06
SN:4313648;

REMINGTON ARMS COMPANY 33
RIFLE CAL:22 SN: UNKNOWN;

ROMARM/CUGIR WASR-2 RIFLE
CAL:545 SN:2-200230-9;

UNKNOWN MANUFACTURER
UNKNOWN RIFLE CAL:30-06
SN:286553;

F-1 FIREARMS LLC UNKNOWN
RIFLE CAL: UNKNOWN SN:110-
01002;

SAVAGE 110 RIFLE CAL:30-06
SN:F006872;

JOHNSON AUTOMATICS, INC 1941
RIFLE CAL:30-06 SN:B6502;

ARMSCOR OF THE PHILIPPINES
(SQUIRES BINGHAM) STI
SPARTAN PISTOL CAL:45
SN:S004156;

                                  5




     Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 5 of 25
HS PRODUCT (IM METAL) XDS
PISTOL SN:S3822809;

COONAN INC. BLAINE, MN
CLASSIC PISTOL CAL:357
SN:DCDSA1;

SMITH & WESSON UNKNOWN
REVOLVER CAL: UNKNOWN
SN:C275255;

SIG SAUER (SIG-ARMS) P238
PISTOL CAL:380 SN:27A037833;

REMINGTON ARMS COMPANY
INC. 1911 PISTOL CAL:45
SN:960984;

SMITH & WESSON VICTORY
REVOLVER CAL:38 SN:133100;

NORTH AMERICAN ARMS
UNKNOWN REVOLVER CAL:
UNKNOWN SN:L198168;

SMITH & WESSON VICTORY
REVOLVER CAL:38 SN:334821;

SIG SAUER (SIG-ARMS) P226
PISTOL CAL:9 SN:UU651506;

HS PRODUCT (IM METAL) XDM
PISTOL CAL:9 SN:MG702307;

SAUER J.P. (SAUER & SOHN)
UNKNOWN UNKNOWN CAL:
UNKNOWN SN:363925;

SMITH & WESSON 629 REVOLVER
CAL:44 SN:BJH3128;


                                  6




     Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 6 of 25
 RUGER SUPER REDHAWK
 REVOLVER CAL:44 SN:551-85507;

 and

 RUSSIAN UNKNOWN REVOLVER
 CAL: UNKNOWN SN:V4182;

                      Defendants.


                   COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by its attorneys, Teresa A. Moore, Acting

United States Attorney for the Western District of Missouri, and Nhan D. Nguyen,

Assistant United States Attorney, brings this complaint and alleges as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                            NATURE OF THE ACTION

    1. This is an action to forfeit property to the United States for violations of 18

U.S.C. § 922 (a)(1) and (6) and (g).

                           THE DEFENDANTS IN REM

    2. The following defendant properties (collectively, the “Defendant Properties”)

were seized on or about September 17, 2020, in Columbia, Boone County, Missouri,

in the Western District of Missouri:
             a.         Sota Arms Inc. SA15 Pistol CAL: Multi SN:007640;

             b.         Savage 11 Rifle CAL:243 SN:6096351;
             c.         Norinco (North China Industries) SKS Rifle CAL:762
                        SN:11362867;
             d.         Lithgow 1941 Rifle CAL: Unknown SN:57858;

             e.         Savage 11 Rifle CAL:308 SN:G205941;

             f.         Savage 111 Rifle CAL:30-06 SN:G445863;

             g.         Weatherby Vanguard Rifle CAL:30-06 SN:VS401726;
                                          7




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 7 of 25
    h.      Stoeger M3K Shotgun CAL:12 SN:1363372;

    i.      POF USA (Patriot Ordnance Factory) P-415 Rifle CAL: Multi
            SN:BB-1605165;
    j.      Aero Precision X15 Rifle CAL: Multi SN:AR29697;

    k.      Advanced Armament Corp of Georgia MPW Rifle CAL:300
            SN:BLK03006;

    l.      Romarm/Cugir GP WASR 10/63 Rifle CAL:762
            SN:1970BU4307;

    m.      Wilson Combat Unknown Rifle CAL: Unknown
            SN:WCC11876;

    n.      Unknown Manufacturer Unknown Rifle CAL: Unknown
            SN:37435;
    o.      Essential Arms Inc J15-F Rifle CAL:223 SN:E.A.59581;

    p.      Spike's Tactical LLC ST15 Rifle CAL: Multi SN:KA101872;

    q.      LWRC (Leitner Wise Rifle Co. Inc.) M6 Rifle CAL:556 SN:03-
            01157;
    r.      CMMG INC. MK47 Rifle CAL: Unknown SN:KWT00245;

    s.      Spike's Tactical LLC SL15 Rifle CAL: Multi SN:SAR35875;

    t.      Yankee Hill Machine Co. Inc. YHM-15 Rifle CAL: Multi
            SN:YH012256;
    u.      Colt 1911 Pistol CAL: 45 SN:95719;

    v.      Romarm/Cugir PSL-54C Rifle CAL:762 SN:F-2995-77;

    w.      Unknown Manufacturer Unknown Rifle CAL:30 SN:2208550;

    x.      Harrington and Richardson 176 Shotgun CAL:10
            SN:AS253297;

                             8




Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 8 of 25
    y.      HS Product (IM Metal) XDM Pistol CAL:9 SN:MG0709149;

    z.      Benelli S. PA. M2 Shotgun CAL:12 SN:M767767R;

    aa.     Unknown Manufacturer Unknown Rifle CAL:30 SN:1359571;

    bb.     Springfield Armory, Geneseo, IL M1A Rifle CAL:762
            SN:308519;

    cc.     Joe Bob Outfitters, LLC ML-45 Pistol CAL: Unknown
            SN:KS45-00713;

    dd.     Unknown Manufacturer Unknown Rifle CAL:30-06
            SN:1180301;
    ee.     HS Product (IM Metal) Hellcat Pistol CAL:9 SN:AT234926;

    ff.     Spike's Tactical LLC Crusader Pistol CAL: Unknown SN:DV-
            013897;
    gg.     Mosin-Nagant Unknown Rifle CAL:762 SN:494;

    hh.     Oviedo Unknown Rifle CAL: Unknown SN:01-40569;

    ii.     Wesson Arms, Dan CCO Bobtail Pistol CAL:45 SN:1501853;

    jj.     Smith & Wesson 1000 Shotgun CAL:12 SN:FB52468;

    kk.     Remington Arms Company, Inc. Unknown Rifle CAL:30-06
            SN:3290208;
    ll.     Kimber PRO Crimson Carry II Pistol SN:KR186937;

    mm.     Remington Arms Company, Inc. Unknown Rifle CAL:30-06
            SN:3501459;
    nn.     Savage 416 Rifle CAL:22 SN:204048;

    oo.     HS Product (IM Metal) Hellcat Pistol CAL:9 SN:AT263662;

    pp.     F.N. (FN Herstal) Unknown Shotgun CAL:12
            SN:12AZX10383;

                             9




Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 9 of 25
    qq.      Mossberg 44 Rifle CAL:22 SN:143424;

    rr.      Sig Sauer (Sig-Arms) P938 Pistol CAL:9 SN:52B191648;

    ss.      Romania M56 Rifle CAL:762 SN:RA5052-1960;

    tt.      Unknown Manufacturer Unknown Rifle CAL: Unknown
             SN:4-003318;
    uu.      Ruger LCP Pistol CAL:380 SN:371536469;

    vv.      Unknown Manufacturer Unknown Rifle CAL: Unknown
             SN:1955-08119;
    ww.      Mosin-Nagant Unknown Rifle CAL: Unknown SN:523721;

    xx.      Unknown Manufacturer Unknown Rifle CAL:30-06
             SN:4313648;
    yy.      Remington Arms Company 33 Rifle CAL:22 SN: Unknown;

    zz.      Romarm/Cugir WASR-2 Rifle CAL:545 SN:2-200230-9;

    aaa.     Unknown Manufacturer Unknown Rifle CAL:30-06
             SN:286553;

    bbb.     F-1 Firearms LLC Unknown Rifle CAL: Unknown SN:110-
             01002;
    ccc.     Savage 110 Rifle CAL:30-06 SN:F006872;

    ddd.     Johnson Automatics, Inc 1941 Rifle CAL:30-06 SN:B6502;

    eee.     Armscor of the Philippines (Squires Bingham) STI Spartan
             Pistol CAL:45 SN:S004156;
    fff.     HS Product (IM Metal) XDS Pistol SN:S3822809;

    ggg.     Coonan Inc. Blaine, MN Classic Pistol CAL:357 SN:DCDSA1;

    hhh.     Smith & Wesson unknown Revolver CAL: Unknown
             SN:C275255;

                              10




Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 10 of 25
             iii.      Sig Sauer (Sig-Arms) P238 Pistol CAL:380 SN:27A037833;

             jjj.      Remington Arms Company Inc. 1911 Pistol CAL:45
                       SN:960984;
             kkk.      Smith & Wesson Victory Revolver CAL:38 SN:133100;

             lll.      North American Arms Unknown Revolver CAL: Unknown
                       SN:L198168;
             mmm.      Smith & Wesson Victory Revolver CAL:38 SN:334821;

             nnn.      Sig Sauer (Sig-Arms) P226 Pistol CAL:9 SN:UU651506;

             ooo.      HS Product (IM Metal) XDM Pistol CAL:9 SN:MG702307;

             ppp.      Sauer J.P. (Sauer & Sohn) Unknown Unknown CAL:
                       Unknown SN:363925;
             qqq.      Smith & Wesson 629 Revolver CAL:44 SN:BJH3128;

             rrr.      Ruger Super Redhawk Revolver CAL:44 SN:551-85507; and

             sss.      Russian Unknown Revolver CAL: Unknown SN:V4182.


The Defendant Properties are presently in the custody of the United States Bureau

of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) in the Western District of

Missouri.

                          JURISDICTION AND VENUE
      3.     This Court has subject matter jurisdiction over an action commenced by

the United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

U.S.C. § 1355(a). This Court also has jurisdiction over this particular action under

18 U.S.C § 924(d).

      4.     This Court has in rem jurisdiction over the Defendant Properties

pursuant to 28 U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to the

forfeiture occurred in this district, and pursuant to 28 U.S.C. § 1355(b)(1)(B),

                                         11




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 11 of 25
incorporating 18 U.S.C. § 981(h) and 21 U.S.C. § 881(j), because the owner of the

property is located in this district and pursuant to 28 U.S.C. § 1355(b)(1)(B),

incorporating 28 U.S.C. § 1395, because the Defendant Properties are found in this

district.

       5.       Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because the acts or omissions giving rise to the forfeiture occurred in this district and

pursuant to 28 U.S.C. § 1395, because the action accrued in this district and the

Defendant Properties are found in this district.

                              BASIS FOR FORFEITURE
       6.       The Defendant Properties are subject to forfeiture pursuant to 18 U.S.C.

§ 924(d) because they were involved in or used in violations of 18 U.S.C. § 922 (a)(6),

that is, it is unlawful for any person, except a licensed importer, licensed

manufacturer, or licensed dealer, to engage in the business of importing,

manufacturing, or dealing in firearms, or in the course of such business to ship,

transport, or receive any firearm in interstate or foreign commerce.

       7.       The Defendant Properties are subject to forfeiture pursuant to 18 U.S.C.

§ 924(d) because they were involved in or used in violations of 18 U.S.C. § 922 (g)(9),

that is, it is unlawful for any person, who has been convicted in any court of a

misdemeanor crime of domestic violence to possess in and affecting commerce, any

firearm or ammunition.

       8.       The Defendant Properties are subject to forfeiture pursuant to 18 U.S.C.

§ 924(d) because they were involved in or used in violations of 18 U.S.C. § 922 (a)(6),

that is, it is unlawful for any person in connection with the acquisition or attempted

acquisition of any firearm or ammunition from a license importer, licensed

manufacturer, licensed dealer, or licensed collector, to knowingly make any false or


                                            12




            Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 12 of 25
fictitious oral or written statement or to furnish or exhibit any false, fictitious, or

misrepresented identification, intended or likely to deceive such importer,

manufacturer, dealer, or collector with respect to any fact material to the lawfulness

of such sale or other disposition of such firearm or ammunition.

                            FACTUAL ALLEGATIONS
      9.     On or about July 6, 2004, Scott Hamlin (“Hamlin”) pleaded guilty to the

misdemeanor of third-degree domestic assault in Randolph County, Missouri, case

number 04CR176688.

      10.    This conviction qualified as misdemeanor crime of domestic violence

(“MCDV”) and prohibited Hamlin from possessing firearms or ammunition.

      11.    On or about July 22, 2020, law enforcement officers with the Chicago,

Illinois, Police Department, recovered a Sig Sauer, model P320, 9mm semi-automatic

firearm, serial number M18-072201, from a convicted felon during an arrest. The

firearm was entered into ATF’s firearm tracing system.

      12.    The trace report listed the original purchaser as Nathan Redelfs

(“Redelfs”), who resided in Columbia, Missouri, with an original purchase date of

June 25, 2020, from Bass Pro Shops in Columbia, Missouri.

      13.    Redelfs sold the firearm and three magazines for $500 to Hamlin on July

10, 2020.

      14.    On or about August 20, 2020, Hamlin stated that he remembered

purchasing the firearm from Redelfs.

      15.    Hamlin stated that he owned the firearm for a few days before he sold

it to an unknown male for $500 at a gun show in St. Charles, Missouri.

      16.    Hamlin admitted that he regularly visited gun shows.




                                          13




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 13 of 25
      17.      Hamlin was involved in five multiple firearm sale records by Federal

Firearm License (“FFL”) dealers from 2015 to 2017. The sale records indicated that

Hamlin had purchased 13 firearms from FFLs during that period.

      18.      Hamlin maintains a Midwest Gun Trader (“MWGT”) website, where he

lists his profile name as “Wiredog70.” Hamlin had numerous historical World War

I and II era firearms for sale on that website with his telephone number ending in

7702 as the point of contact.      A search of law enforcement databases lists the

telephone number ending in 7702 as Hamlin’s telephone number.

      19.      On September 1, 2020, the MWGT website showed listings for the sale

of firearms.

      20.      The site listed “Wiredog70” as a “dealer.”

      21.      The site had the following items for sale with their respective prices:

               a. Rock Island 1903 $1300;

               b. Remington 1903 C Shock $1800;

               c. Remington 1903A3 $1250;

               d. Ww2 SA Natl match m1 Garand US Navy 308 conversion $2500;

               e. Type 1 Standard Products M1 $2250;

               f. Stevens 416 US 22 Trainer $850;

               g. Mossberg 44a US 22 Trainer $500;

               h. 1918 Black Army Colt 1911 $2400;

               i. Ithaca 1911A1 $2800;

               j. Remington Rand Type 2 1911A1 $2500;

               k. S&W 1917 45 $1100;

               l. S&W British proof 45acp $1100;




                                            14




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 14 of 25
             m. S&W 38 Victory US Navy $1300; and

             n. 1941 Johnson 3006 w/bayonet $6000.

      22.    As of September 3, 2020, the listing for two additional firearms, a Colt

1911 pistol and an unknown make and model vintage revolver, were gone, indicating

that Hamlin may have sold those two firearms.

      23.    Hamlin and Hamlin’s wife, Amanda Hamlin, do not hold FFLs.

      24.    From in or about February 2020, Hamlin maintained a Facebook page

titled “S&M Militaria.” The “about” section of the page states, “We specialize in U.S.

items & gear from WW1 & WW2. We collect other eras and countries. We buy, sell,

and trade. We buy one item or entire collection.” The banner for the page lists

“Scott Hamlin” with the telephone number ending in 7702, and the “about” section

lists a business address on East Winter Street, Columbia, Missouri. That business

address is Hamlin’s residence.

      25.    The “S&M Militaria” page included multiple photographs of what

appeared to be firearms that were uploaded in May and August 2017. In addition,

there was a photograph that was uploaded to the page in February 2020 of boxes of

ammunition, stating that they were for sale.

      26.    On October 18, 2017, Hamlin bought two firearms from a pawn shop in

Moberly, Missouri. On November 21, 2017, Hamlin was informed by ATF that he

was a prohibited person under 18 U.S.C. § 922(g)(9), because of his qualifying

conviction for a MCDV. Hamlin stated he understood. Hamlin was instructed to

return the firearms to the pawn shop.

      27.    The pawn shop representative confirmed that Hamlin returned the

firearms on or about November 22, 2017.




                                          15




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 15 of 25
      28.    Hamlin emailed the Federal Bureau of Investigation (“FBI”), listing the

telephone number ending in 7702 as his telephone number, and requested an

explanation as to why he was federally prohibited from purchasing, possessing, or

selling firearms. The FBI responded to Hamlin that he is a prohibited person under

18 U.S.C. § 922(g)(9) because of his qualifying conviction for a MCDV.

      29.    On September 9, 2020, ATF SA Wesley Williamson contacted Hamlin at

the telephone number ending in 7702.

      30.    SA Williamson, in his undercover capacity, and Hamlin had a brief

conversation regarding SA Williamson’s purchase of a firearm that Hamlin had for

sale. Hamlin subsequently sent SA Williamson numerous photographs of firearms.

      31.    When SA Williamson stated that he was looking for a pistol to purchase,

Hamlin replied, “Looking for a pistol? That’s probably my cheapest. I do have a

German 32acp that would be a little cheaper. Dont really have any rifles cheaper.

Unless it’s a 22.”

      32.    When SA Williamson stated that he was looking to purchase a semi-

automatic firearm, Hamlin replied, “If wanting military and semi auto this would be

my cheapest. A usgi 1911 ive got would start at 2500. Up to 6000.” Hamlin then

sent SA Williamson photographs of firearms.

      33.    When SA Williamson requested to see the firearms that Hamlin had for

sale, Hamlin replied, “I’m in Columbia. I can show you anything I’ve got. Private

collector. Not a dealer.”

      34.    SA Williamson and Hamlin agreed to conduct a firearms transaction the

following week.

      35.    On September 16, 2020, SA Williamson communicated with Hamlin, on

the telephone number ending 7702, to purchase firearms. In a text message, Hamlin


                                         16




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 16 of 25
instructed SA Williamson to come to his residence on East Winter Street, Columbia,

Boone County, Missouri, to conduct the transaction.

      36.      Later that day, SA Williamson traveled to Hamlin’s residence and met

with Hamlin. SA Williamson followed Hamlin to a bedroom that had firearms on

racks and laying against the wall and about the room.

      37.      Also, in the bedroom was a safe, which Hamlin opened with a

combination.

      38.      Hamlin explained to SA Williamson that he had two different websites

and that he goes to gun shows to buy, sell, and trade firearms.

      39.      Hamlin showed SA Williamson firearms from the room.

      40.      Amanda Hamlin entered the room and asked Hamlin if he had any

pistols for sale. Hamlin responded in the affirmative and directed Amanda Hamlin

to bring a white male to the room.

      41.      Once the white male entered the room, Hamlin began to show the white

male and SA Williamson different firearms for sale.

      42.      The white male did not purchase a pistol, and Hamlin provided the

white male a business card and told him to call or text him.

      43.      After negotiating a price with Hamlin, SA Williamson purchased from

Hamlin a Sig Sauer, Model P320, .40 caliber, semi-automatic pistol, serial number

58A042240; and a CZ Scorpion, EVO E S1, 9mm semi-automatic pistol, serial number

D320779, for $2,000.

      44.      SA Williamson handed Hamlin $2,000 in U.S. currency.

      45.      SA Williamson inquired why Hamlin did not have a store, and Hamlin

responded that all the firearms were his personal collection.




                                         17




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 17 of 25
      46.    After helping SA Williamson carry the two firearms to his vehicle,

Hamlin provided SA Williamson with his business card. On the front of the business

card, it listed Hamlin’s name and telephone number, with text stating, “We Buy, sell,

& Trade” and “Specializing in WW2 U.S. Military items.” On the other side of the

card, it stated, “For all your gun, ammo, & gear needs,” and “Owner’s Scott & Mandi

Hamlin….”

      47.    On or about September 17, 2020, pursuant to a federal search warrant,

the Defendant Properties were seized from Hamlin’s residence.

      48.    That same day, Hamlin agreed to be interviewed at the Boone County,

Missouri, Sheriff’s Department (“BCSD”). Hamlin affirmed that he was not in

custody.

      49.    When asked about the registration plate ‘3GUN’R’ on the Ford pickup

truck he drove to BCSD, Hamlin stated that he shoots in gun competitions and that

he participated in approximately two matches on average annually.

      50.    Hamlin said he had been a firearms collector generally all his life.

      51.    Hamlin stated that he was primarily interested in military-style

firearms. Hamlin admitted that he recently obtained a gun rack because he did not

have enough room in his safe for all his firearms.

      52.    Hamlin stated that he made approximately $70,000 last year, and that

his wife, Amanda Hamlin, stays at home and takes care of the children.

      53.    Hamlin admitted that he has bought, sold, and traded firearms before

to obtain other items that interested him.

      54.    Hamlin remembered being alerted by ATF in October 2017 that he was

prohibited by federal law from possessing firearms.




                                         18




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 18 of 25
      55.    He recalled returning the firearms to the pawnshop as directed by the

ATF agent.

      56.    Hamlin stated that he understood then that he was prohibited by federal

law from possessing a firearm. Hamlin admitted that he had not filled out an ATF

Form 4473, a firearms transaction record, since that time because he knew that he

would be denied.

      57.    Hamlin recalled making an online inquiry to the FBI requesting an

explanation as to why he was prohibited. Hamlin also stated that he attempted a

clemency process through the Missouri Governor’s Office to get his record expunged.

      58.    Hamlin reviewed his 2004 guilty plea form from Randolph County,

Missouri, and stated that his initials and signature on the form appeared to be his.

      59.    Hamlin admitted that the firearm sale advertisement listings for

‘Wiredog70’ on the MWGT account were his.

      60.    Hamlin admitted that he recently traded a 1911-type pistol, and

subsequently deleted the advertisement from the MWGT.

      61.    Hamlin admitted that he maintained the Facebook page “S&M

Militaria.” Hamlin admitted to buying, selling, and trading military surplus items.

Hamlin further stated that he goes to gun shows and sells military surplus items.

      62.    When asked if he has sold any other firearms, other than the one

recovered in Chicago, Illinois, on July 22, 2020, Hamlin replied, “I’ve sold guns before

at gun shows.”

      63.    When asked how long Hamlin retained a firearm after he purchased it,

Hamlin replied that if he likes the firearm, he keeps it, but if he shoots it and does

not like it, he sells it. Specifically, when asked why he did not keep the Sig Sauer




                                          19




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 19 of 25
firearm that Redelfs sold to him, Hamlin stated he did not like the size and recoil of

that firearm.

      64.       Hamlin stated that he has built “ARs” before and test-fired them to

ensure their functionality.

      65.       Upon information and belief, “ARs” is shorthand for assault rifles.

      66.       Hamlin stated that he has been buying firearms for as long as he can

remember. Hamlin explained that he had went to gun shows in the past, and that

he would sell or trade his firearms at the gun shows if he found something that

interested him more.

      67.       Hamlin estimated that he sells six to 12 annually. Hamlin agreed that

this estimate was low.

      68.       During Hamlin’s interview at BCSD, agents serving the federal search

warrant at Hamlin’s residence requested the combination to Hamlin’s safe located in

his gunroom.        Hamlin initially agreed to provide the combination, but then

requested information on disposition of his seized property.

      69.       Hamlin asked why he was not being offered the option to give the

firearms and ammunition to a family member, rather than them being seized.

      70.       When asked again for the safe combination, which he later provided,

Hamlin requested his options. When asked to clarify his request, Hamlin for the

first time stated that all the firearms were his wife’s, Amanda Hamlin.

      71.       Hamlin asked again if there was a way that he could dispose of his

firearms to a friend or family member.

      72.       When asked if he has sold any firearms from his MWGT account,

Hamlin replied, “No.” When asked if he has had any inquires to purchase firearms

from his MWGT sale advertisements, Hamlin responded that an individual inquired


                                            20




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 20 of 25
about one firearm from his MWGT sale advertisement. The individual subsequently

came to his residence on September 16, 2020, and Hamlin sold him a CZ scorpion

pistol and a Sig Sauer pistol for $2,000.

      73.     When asked if the individual came to Hamlin’s residence with the

intention of purchasing two firearms from Hamlin, Hamlin replied, “I don’t think so.”

When asked his interpretation of why the individual was coming to buy firearms from

Hamlin, Hamlin replied that the individual was looking for a historical firearm to

purchase for his father. When the individual was not interested in the historical

firearms that Hamlin had for sale, Hamlin offered to sell his entire collection to the

individual.

      74.     An envelope containing $2,000 was recovered from Hamlin’s safe. The

U.S. currency serial numbers matched the serial numbers of the funds expended by

SA Williamson during his purchase of the two firearms from Hamlin on September

16, 2020.

      75.     When asked how many firearms he had purchased from Redelfs, Hamlin

stated “a couple.”

      76.     Hamlin stated that since being advised in 2017 by ATF that he is a

prohibited person, he primarily purchases his firearms from gun shows, Armslist,

MWGT, and private individuals.

      77.     The firearms were not manufactured in the state of Missouri.

Therefore, the firearms had to cross at least one state line before Hamlin’s and

Amanda Hamlin’s possession of them.

      78.     On October 2, 2020, pursuant to a federal search warrant of Hamlin’s

cellular telephone, a conversation from 2017 was recovered in which Hamlin spoke

with a representative from an FFL.          In that conversation, Hamlin arranged to


                                            21




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 21 of 25
purchase and retrieve the firearm from the FFL and used Amanda Hamlin to

complete the paperwork. Hamlin wrote, “Ok. I’m giving it to Mandi. She can do

the 4473 right?” To which, the FFL representative responded, “Yes she can. I think

she did the last one.”

         79.   The trace report for one of the firearms seized from Hamlin’s residence

listed the original purchaser of a Colt 1911 Pistol CAL: 45 SN:95719, as Amanda

Hamlin, who resided at a residence on North Water Street, Huntsville, Missouri

65259, and an original purchase date of February 27, 2020, from Paris Road Family

Pawn.

         80.   Amanda Hamlin listed her address on North Water Street, Huntsville,

Missouri 65259 on ATF Form 4473 and affirmed that she was the actual buyer of the

firearm.

                               CLAIMS FOR RELIEF
                                    FIRST CLAIM

         81.   The Plaintiff repeats and incorporates by reference the paragraphs

above.

         82.   By the foregoing and other acts, the Defendant Properties are subject to

forfeiture to the United States pursuant to 18 U.S.C. § 924(d) because it is unlawful

for any person, except a licensed importer, licensed manufacturer, or licensed dealer,

to engage in the business of importing, manufacturing, or dealing in firearms, or in

the course of such business to ship, transport, or receive any firearm in interstate or

foreign commerce.

                                  SECOND CLAIM

         83.   The Plaintiff repeats and incorporates by reference the paragraphs

above.


                                           22




          Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 22 of 25
         84.   By the foregoing and other acts, the Defendant Properties are subject to

forfeiture pursuant to 18 U.S.C. § 924(d) because it is unlawful for any person, who

has been convicted in any court of a misdemeanor crime of domestic violence to

possess, in and affecting commerce, any firearm or ammunition.

                                    THIRD CLAIM

         85.   The Plaintiff repeats and incorporates by reference the paragraphs

above.

         86.   By the foregoing and other acts, The Defendant Properties are subject

to forfeiture pursuant to 18 U.S.C. § 924(d) because it is unlawful for any person in

connection with the acquisition or attempted acquisition of any firearm or

ammunition from a license importer, licensed manufacturer, licensed dealer, or

licensed collector, to knowingly make any false or fictitious oral or written statement

or to furnish or exhibit any false, fictitious, or misrepresented identification, intended

or likely to deceive such importer, manufacturer, dealer, or collector with respect to

any fact material to the lawfulness of such sale or other disposition of such firearm

or ammunition.




                                           23




          Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 23 of 25
      WHEREFORE the United States prays that the Defendant Properties be

forfeited to the United States, that the plaintiff be awarded its costs and

disbursements in this action, and for such other and further relief as the Court deems

proper and just.



                                       Respectfully submitted

                                       Teresa A. Moore
                                       Acting United States Attorney
                                                     Digitally signed by NHAN
                                       NHAN
                                 By                  NGUYEN

                                       NGUYEN        Date: 2021.03.27
                                                     12:58:40 -05'00'


                                       Nhan D. Nguyen
                                       Assistant United States Attorney
                                       400 E. 9th Street, Fifth Floor
                                       Kansas City, Missouri 64106
                                       Telephone: (816) 426-3122
                                       E-mail: Nhan.Nguyen@usdoj.gov




                                         24




        Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 24 of 25
                                   VERIFICATION

        I, Special Agent Robert L. Crecelius, hereby verify and declare under penalty

of perjury that I am a Special Agent with the United States Bureau of Alcohol,

Tobacco, Firearms, and Explosives, that I have read the foregoing Verified Complaint

in Rem and know the contents thereof, and that the factual matters contained in

paragraphs nine through 80 of the Verified Complaint are true to my own knowledge,

except that those matters herein stated to be alleged on information and belief and

as to those matters I believe them to be true.

        The sources of my knowledge and information and the grounds of my belief are

the official files and records of the United States, information supplied to me by other

law enforcement officers, as well as my investigation of this case, together with

others, as a Special Agent of the United States Bureau of Alcohol, Tobacco, Firearms,

and Explosives.

        I hereby verify and declare under penalty of perjury that the foregoing is true

and correct.

                                                              Digitally signed by
                                                              ROBERT CRECELIUS
                                                              Date: 2021.03.27
        3/27/21                                               12:56:23 -05'00'
Dated
                                                 Robert L. Crecelius
                                                 Special Agent
                                                 Bureau of Alcohol, Tobacco, Firearms
                                                 and Explosives




                                          25




         Case 2:21-cv-04063-NKL Document 1 Filed 03/29/21 Page 25 of 25
